UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1965


MASSACHUSETTS    MUTUAL   LIFE   INSURANCE     COMPANY,   a/k/a
MassMutual    Insurance    Company,   1295      State   Street,
Springfield, MA 01111,

                      Plaintiff – Appellee,

          v.

EVELYN R. SINKLER,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-00336-PJM)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Evelyn R. Sinkler, Appellant Pro Se. Bryan David Bolton, Michael
Patrick Cunningham, Justin Sean Landreth, FUNK & BOLTON, PA,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Evelyn R. Sinkler appeals the district court’s order

granting summary judgment in favor of the Appellee on its claim

for a declatory judgment regarding its responsibilities under a

disability insurance policy.          We have reviewed the record and

find   no   reversible    error.      Accordingly,     we    affirm   for   the

reasons stated by the district court.            Massachusetts Mut. Life

Ins. Co., No. 8:10-cv-00336-PJM (D. Md. July 25, 2012).                     We

dispense    with   oral    argument    because   the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2